DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-8, 10, 12 & 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 10 & 14 recite “structural units of LiS4, CdS4, MS4 and GeS4”. However, it is noted that c in the chemical formula for the lithium-containing transition metal sulfide can be 0 which would mean that M is not present. As such, the claim should read “structural units of LiS4, CdS4, GeS4 and optionally MS4”.
Claim 5 recites in part “mixing a Li-containing material, a Cd-containing material, an M-containing material”. Similarly, c in the chemical formula for the lithium-containing transition 
Claims 6-8 are rejected in view of their dependence to claim 5.
Claims 4, 6, 12 & 16 recite the term "about" which renders the claims indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the instant specification specifies that the term “may refer to a variation range that is less than or equal to ±10% of the numerical value, such as less than or equal to ±5%, less than or equal to ±4%, less than or equal to ±3%, less than or equal to ±2%, less than or equal to ±1%, less than or equal to ±0.5%, less than or equal to ±0.1%, or less than or equal to ±0.05%” ([0036]), it is noted that the instant specification is open to the possibility of the term “about” being interpreted to cover variation ranges that are greater than or equal to ±10%, which renders unclear the actual claimed range of the ionic conductivity and the temperature. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1-2 & 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brant (“A new class of lithium ion conductor with tunable structures and compositions: Quaternary diamond-like thiogermanates”).
Regarding claim 1, Brant teaches a solid electrolyte comprising a lithium-containing transition metal sulfide represented by Li2CdGeS4 (Section 1. Introduction).
Regarding claim 2, Brant teaches the solid electrolyte of claim 1, wherein the lithium containing transition metal sulfide belongs to an orthorhombic system and has a thio-LISICON crystal structure, and the basic constituent unit of the thio-LISICON crystal structure comprises tetrahedral structural units of CdS4 and GeS4 (Fig. 1h; Section 3.13) but is silent as to a tetrahedral structural unit of LiS4. However, Brant teaches a substantially identical method of producing the lithium containing transition metal sulfide as explained further in the rejections of claims 5-6 below. Therefore, the lithium-containing transition metal sulfide of Brant would be expected to similarly comprise a tetrahedral structural unit of LiS4. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 21112.01 I.  
Regarding claim 4, Brant teaches the solid electrolyte of claim 1, wherein the ionic conductivity of the lithium-containing transition metal sulfide at 25°C and 100°C is respectively 1.92x10-9 S/cm and 3.31x10-7 S/cm but does not explicitly teach a range of about 10-6 S/cm to about 10-4 S/cm (Brant – Table 2). However, Brant further teaches a correlation between the ionic conductivity and the temperature which follows the Arrhenius relationship (Fig. 4; Section 2CdGeS4 shown in fig. 4, at any temperatures ranging from 428K (155°C) to 475K (202°C), the resulting ionic conductivity reads on the presently claimed range.  
Regarding claims 5-6, Brant teaches method for preparing a solid electrolyte, comprising: 	mixing a Li-containing material, a Cd-containing material, and M-containing material, a Ge-containing material and an S-containing material according to a stoichiometric ratio of Li2CdGeS4 to form a mixture (Section 2.1 Synthesis); 							heating the mixture to a solid phase reaction critical temperature of 650°C, and then cooling to room temperature to obtain a lithium-containing transition metal sulfide; (Section 2.1 Synthesis); and										forming the solid electrolyte using the lithium-containing transition metal sulfide (Section 2.1 Sample preparation).
Regarding claim 7, Brant teaches the method of claim 5, wherein the forming solid electrolyte comprises placing the lithium-containing transition metal sulfide in a cold pressing mold; and cold-pressing the lithium transition metal sulfide to form the solid electrolyte (Section 2.1 Sample preparation). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brant (“A new class of lithium ion conductor with tunable structures and compositions: Quaternary diamond-like thiogermanates”), as applied to claims 1-2 & 4-7 above, and further in view of Mochizuki (US 20180277901 A1).
Regarding claim 3, Brant teaches the solid electrolyte of claim 1 but is silent as to the solid electrolyte further comprising a binder and a lithium salt respectively selected from the 6, LiClO4 ([0160]-[0161] & [0176]-[0180]).												It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to include a binder and a lithium salt in the solid electrolyte of Brant in order to increase conductivity, reduce interfacial resistance while maintaining good battery characteristics as taught by Mochizuki ([0164]). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brant (“A new class of lithium ion conductor with tunable structures and compositions: Quaternary diamond-like thiogermanates”), as applied to claims 1-2 & 4-7 above, and further in view of Zaghib (US 2016/0149261 A1).
Regarding claim 8, Brant teaches the method of claim 5 but is silent as to adding a binder into a solvent to prepare a solution, adding the lithium-containing transition metal sulfide and a lithium salt into the solution, and stirring uniformly to form a mixed slurry; and applying the mixed slurry onto a substrate before drying to form the solid electrolyte.					Zaghib teaches a solid electrolyte for a lithium-sulfur battery, comprising an inorganic electrolyte (i.e silica), a lithium salt (i.e LiCIO4) and a binder (i.e polyethylene oxide), wherein the solid electrolyte is produced by adding the binder, the lithium salt and the inorganic Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment”. See MPEP 2144.07 I.  

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki (US 20180277901 A1) in view of Brant (“A new class of lithium ion conductor with tunable structures and compositions: Quaternary diamond-like thiogermanates”).
Regarding claim 9-11, Mochizuki teaches an electrochemical device comprising a cathode, an anode and a solid electrolyte comprising a sulfide-based inorganic electrolyte, a binder such as polyvinylidene fluoride and a lithium salt such as lithium hexafluorophosphate (LiPF6) ([0128]-[0129], [0134]-[0139], [0160]-[0161] & [0176]-[0180]) but is silent as to the solid electrolyte comprising a lithium-containing transition metal sulfide being represented by the chemical formula represented in instant claim 9.								Brant teaches a solid electrolyte for lithium-ion battery electrolytes comprising a lithium-containing transition metal sulfide being represented by Li2CdGeS4 (Section 1. Introduction).	2CdGeS4 as the sulfide-based inorganic electrolyte of Mochizuki in view of its suitability as a solid-state lithium ion conductor for all-solid state batteries as taught by Brant (Section 1. Introduction). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. Brant’s lithium-containing transition metal sulfide differs from the presently claimed chemical formula since a=0 in the Brant’s composition whereas the presently claimed composition requires a to be greater than 0 and equal to or less than 0.25.  However, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.")”. See MPEP 2144.05 I.
Regarding claim 13-15, Mochizuki teaches an electronic device comprising an electrochemical device which comprises a cathode, an anode and a solid electrolyte comprising a sulfide-based inorganic electrolyte, a binder such as polyvinylidene fluoride and a lithium salt such as lithium hexafluorophosphate (LiPF6) ([0128]-[0129], [0134]-[0139], [0160]-[0161] & [0176]-[0182]) but is silent as to the solid electrolyte comprising a lithium-containing transition metal sulfide being represented by the chemical formula represented in instant claim 13.		2CdGeS4 (Section 1. Introduction).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use Li2CdGeS4 as the sulfide-based inorganic electrolyte of Mochizuki in view of its suitability as a solid-state lithium ion conductor for all-solid state batteries as taught by Brant (Section 1. Introduction). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. However, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.")”. See MPEP 2144.05 I.
Regarding claims 12 & 16, Mochizuki as modified by Brant respectively teaches the electrochemical device of claim 9 and the electronic device of claim 13, as noted above, wherein the ionic conductivity of the lithium-containing transition metal sulfide at 25°C and 100°C is respectively 1.92x10-9 S/cm and 3.31x10-7 S/cm but does not explicitly teach a range of about 10-6 S/cm to about 10-4 S/cm (Brant – Table 2). However, Brant further teaches a correlation between the ionic conductivity and the temperature which follows the Arrhenius relationship (Fig. 4; Section 3.3 Lithium ion conductivity). From the linear form of the Arrhenius relationship 2CdGeS4 shown in fig. 4, at any temperatures ranging from 428K (155°C) to 475K (202°C), the resulting ionic conductivity reads on the presently claimed range. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727